Kelly, P.,
delivered the opinion of the court.
This‘is a suit for divorce by Bertie Isgett against her husband, J. W. Isgett, on the ground of desertion. The circuit court denied the relief prayed for upon the authority of Walker v. Walker, 120 Va. 410, 91 S. E. 180. We are of opinion, however, that the evidence sufficiently established the desertion, and that, therefore, the case is not controlled by the decision of this court in Walker v. Walker, but belongs to the class of cases of which Lamb v. Lamb, ante, p. 256. 101 S. E. 223, and Grim v. Grim, ante, p. 245, 101 S. E. 140, are illustrations. The decree complained of will, therefore, be reversed, vand a decree entered here in accordance with the prayer of the bill.

Reversed.